Case: 17-11404      Document: 00514627010         Page: 1    Date Filed: 09/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 17-11404                          September 4, 2018
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ANGELA B. PUTTY,

              Plaintiff - Appellant

v.

FEDERAL NATIONAL MORTGAGE ASSOCIATION, also known as Fannie
Mae,

              Defendant - Appellee



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CV-2562


Before KING, ELROD, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       Angela Putty defaulted on a mortgage loan. In 2016, the Federal
National Mortgage Association (Fannie Mae) acquired the property at a
trustee’s sale and instituted eviction proceedings. The eviction was later
dismissed without prejudice. Putty separately sued Fannie Mae in Texas state
court, asserting claims for vicarious liability, due process violations, eviction



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-11404       Document: 00514627010          Page: 2     Date Filed: 09/04/2018



                                       No. 17-11404
abuse, breach of contract, violations of the Texas Debt Collection Act, wrongful
foreclosure, and equitable relief. Fannie Mae removed the matter to federal
court on the basis of diversity jurisdiction. The district court later granted
Fannie Mae summary judgment on all claims.
       Putty appeals on the sole ground that she has a valid claim under the
Real Estate Settlement Procedures Act (RESPA). 1 The district court granted
summary judgment on this issue because Putty did not plead a RESPA
violation in her state court petition. Nor did Putty seek leave to amend her
complaint to add a RESPA claim. It is well-established that “[a] claim which is
not raised in the complaint but, rather, is raised only in response to a motion
for summary judgment is not properly before the court.” Cutrera v. Bd. Of
Supervisors of La. State Univ., 429 F.3d 108, 113 (5th Cir. 2005); see also
Hoffman v. L & M Arts, 838 F.3d 568, 576 (5th Cir. 2016).
       Putty argues that her RESPA claim is inherent in her other claims
related to the deed of trust. But it is undisputed that Putty’s petition does not
mention RESPA or its associated regulations. Nor does the petition contain
sufficient facts to put Fannie Mae on notice of a RESPA claim. For instance,
Putty does not plead that Fannie Mae is a mortgage servicer subject to RESPA.
See 12 U.S.C. § 2605. Putty’s pleadings therefore failed to provide Fannie Mae
with fair notice that she intended to assert a RESPA violation, and the district
court properly declined to consider this claim. See Sims v. City of Madisonville,
894 F.3d 632, 643 (5th Cir. 2018); De Franceschi v. BAC Home Servicing, Ltd.
P’ship, 477 F. Appx. 200, 204 (5th Cir. 2012). Accordingly, the judgment of the
district court is AFFIRMED.


       1 Putty’s brief on appeal also mentions her breach of contract claim, but does not offer
argument as to why this claim should survive summary judgment. To the extent that Putty
seeks to appeal the dismissal of her breach of contract claim, this issue is insufficiently
briefed and therefore forfeited. See Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross &
Blue Shield of Ga., Inc., 892 F.3d 719, 732 (5th Cir. 2018).
                                              2